DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 20 are allowed.
Examiner’s Comment
Priority: The effective filing date of this application is accorded as 01/24/2021 based on the filing date of the instant application. This is because although the instant application is CIP of the parent patent application 16/672,401, the parent application does not disclose various limitations (see amended portion of the claim 1 & using of calibration table in claim 13) recited the independent claims in the manner provided by 35 U.S.C. l 12(a) contrary to applicant’s arguments.
 Examiner notes applicant has argued saying there is sufficient support for claims 1-20 in the parent application by pointing to few paragraphs of the parent application (see, Remarks, page 10). Upon further consideration, Examiner was not persuaded with the arguments because the parent application 16/672,401 simply does not meet the threshold requirements for claims 1-20 to be entitled to the benefit of the earlier filing date. These pointed features of the parent applications are known subject matter (see prior cited Parkinson reference and 102 rejection of last Office action). Examiner further notes that applicants contend that the parent application discloses “variety of different temperature sensors may be used… sensors that are placed at or near the HVAC system (Remarks, page 11). However, merely using temperature sensors does not disclose claimed “DD sum values” and producing a linear slope formula to compute 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) Examiner concurs with applicant’s arguments (see, Remarks dated 2022/01/25, pages 14 -15, 17, “Parkinson is silent about exactly how the "expected run time" is computed, and this reference does not disclose any approach for computation of an estimated run time percentage that involves "computing an input degree day (DD)… value into the linear slope formula to compute the ERT" as required by the claims” and “claims 9-11 and 13-20 are allowable, at least because they are eligible for patenting and should not be rejected under 35 U.S.C. § 101, and also because they have been amended to include key features of the base claim and any intervening claims, as applicable”) against prior cited references including Parkinson reference. 
B) Newly discovered Quam et al. (US 20150127170 A1) teaches an approach for computing an estimated run time (ERT) [“generate a predicted HVAC system run time”] for the climate control system using a customized thermal model (Para. 007, 0104), computing an actual run time (ART) [“an actual HVAC system run time”] and comparing them to issue an alert/report to notify a problem of the climate control system to facilitate repair of the climate control system before the climate control system fails ([0004]). Therefore, while Quam teaches a technique of computing ERT value (using customized thermal model), its technique of computing ERT is different than claimed 
C) Fox et al. (US 20200368661 A1) teaches estimating a replacement status of a HVAC filter as a function of estimated fan runtime percentage which is based on pluralities of DD sum values [“The obtained outdoor temperature information can be…be heating degree day (HDD) value(s), can be cooling degree day (CDD) value(s), etc.”, (shown in X-axis in fig. 3)] (Fig. 3 [0028, 0032]). Fox further teaches comparing the estimated run time with a baseline value that indicates useful life of the filter ([0037]). However, Fox also does not teach its computing of the estimated run time is by producing a linear slope formula with pluralities of DD sum values and actual run time values as claimed as in claim 1 and using a calibration table as in claim 13.
D) Bailey et al. (US 20190264936 A1) teaches computing input degree day values for a HVAC system, representative of demand for heating or cooling during a observation period and alerting a user in response to detecting the underperformance condition ([0144], Claim 19). However, Bailey also fails to teach or suggest using the produced linear slope formula to compute the ERT as in claim 1 and using a calibration table having three columns as in claim 13.

I) Accordingly, for claim 1, prior arts of the record do not teach or fairly suggest the inclusion of “the ERT is computed by:
	computing an input degree day (DD) sum value, representative of demand
for heating or cooling during a previous observation period;
	linearly interpolating a first DD sum value, a first ART value, a second
DD sum value, and a second ART value to produce a linear slope
formula; and
	entering the input DD sum value into the linear slope formula to compute
the ERT” in combination with other limitations.

II) Similarly, for claim 13, prior arts of the record do not teach or fairly suggest the inclusion of “a calibration table which comprises:
a first column comprising a plurality of degree day (DD) sum values;
a second column comprising a plurality of ART values; and
a third column comprising a plurality of update number values;
wherein if an ART value of the second column is updated, an update
number value of the third column is incremented” in combination with other limitations.

III) Claims 2- 12 & 14 – 20 are allowed because of their dependency with allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115